Case 1:20-cv-23438-BB Document 33 Entered on FLSD Docket 03/26/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             Case No. 20-cv-23438-BLOOM/McAliley

 ANDY R. FONTAINE,

         Plaintiff,

 v.

 SEC’Y, MARK INCH,
 FLORIDA DEP’T. OF CORR., et al.,

         Defendants.
                                         /

                       ORDER ON MOTION FOR RECONSIDERATION

         THIS CAUSE is before the Court upon Plaintiff Andy R. Fontaine’s (“Plaintiff” or

 “Fontaine”) Objection to Order Dismissing Claims and Defendants Inch, Centurion, ECF No. [26]

 (“Motion”). Plaintiff seeks reconsideration of the Court’s February 17, 2021 Order, see ECF No.

 [21], dismissing Plaintiff’s official capacity claims against Defendants Mark Inch and Centurion

 “for injunctive and declaratory relief as to treatment or lack thereof.” Id. at 3-4. Plaintiff also seeks

 reinstatement of his Title II of the Americans with Disabilities Act (“ADA”) as it pertains to his

 excessive force and deliberate indifference claims. Id. at 4.

         “Courts have delineated three major grounds justifying reconsideration: (1) an intervening

 change in controlling law; (2) the availability of new evidence; and (3) the need to correct clear

 error or prevent manifest injustice.” Williams v. Cruise Ships Catering & Serv. Int'l, N.V., 320 F.

 Supp. 2d 1347, 1357-58 (S.D. Fla. 2004). “[R]econsideration of a previous order is an

 extraordinary remedy to be employed sparingly in the interests of finality and conservation of

 scarce judicial resources.” Wendy’s Int’l, Inc. v. Nu-Cape Constr., Inc., 169 F.R.D. 680, 685 (M.D.

 Fla. 1996); see also Campero USA Corp. v. ADS Foodservice, LLC, 916 F. Supp. 2d 1284, 1290
Case 1:20-cv-23438-BB Document 33 Entered on FLSD Docket 03/26/2021 Page 2 of 4

                                                          Case No. 20-cv-23438-BLOOM/McAliley


 (S.D. Fla. 2012) (“A motion for reconsideration is an extraordinary remedy to be employed

 sparingly.”) (citation omitted).

        “Motions for reconsideration are appropriate where, for example, the Court has patently

 misunderstood a party.” Compania de Elaborados de Cafe v. Cardinal Capital Mgmt., Inc., 401

 F. Supp. 2d 1270, 1283 (S.D. Fla. Nov. 4, 2003). But a “motion for reconsideration should not be

 used as a vehicle to present authorities available at the time of the first decision or to reiterate

 arguments previously made.” Z.K. Marine Inc. v. M/V Archigetis, 808 F. Supp. 1561, 1563 (S.D.

 Fla. 1992). “[T]he movant must do more than simply restate his or her previous arguments, and

 any arguments the movant failed to raise in the earlier motion will be deemed waived.” Compania,

 401 F. Supp. 2d at 1283. Simply put, a party cannot use a motion for reconsideration “to relitigate

 old matters, raise argument or present evidence that could have been raised prior to the entry of

 judgment.” Michael Linet, Inc. v. Vill. of Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005).

        Plaintiff asserts that because of the Court’s Order limiting his Second Amended Complaint

 to twenty pages, he “incorporated the ADA Complaint into grounds [one and two].” ECF No. [26]

 at ¶ 2; see ECF No. [12] at pp. 5, 13. Plaintiff objects to the dismissal of all ADA claims and asks

 the Court to “[r]eturn the ADA complaints as both counts [one] and [two] have Title II issues.”

 ECF No. [12] at ¶ 15. The Court declines to do so for the reasons that follow.

        Plaintiff’s Title II ADA claims raised in his Amended Complaint were dismissed for failure

 to state a claim. See ECF No. [12] at 11-12. Plaintiff was provided the law governing ADA claims

 raised in 42 U.S.C. § 1983 complaints. To recap, an ADA claim raised in a § 1983 action can only

 survive screening if the conduct alleged to violate the ADA also violates the Plaintiff’s

 constitutional rights. Id. at 12 (citing Holbrook v. City of Alpharetta, Ga., 112 F.3d 1522, 1531

 (11th Cir. 1997)). Moreover, because Title II only applies to public entities, individual capacity



                                                      2
Case 1:20-cv-23438-BB Document 33 Entered on FLSD Docket 03/26/2021 Page 3 of 4

                                                            Case No. 20-cv-23438-BLOOM/McAliley


 claims are improper. Id. (citing Brennan v. Thomas, 780 F. App’x 813, 823 (11th Cir. 2019). For

 a second time, Plaintiff was permitted to amend his complaint “to the extent that . . . the conduct

 alleged to violate the ADA also constitutes a violation of the Fourteenth Amendment, such that

 the Eleventh Amendment should not bar his claim” Id. at 13. Plaintiff was further cautioned that

 his second amended pleading must be no more than twenty pages and must conform to federal

 pleading standards. Id.

         Plaintiff’s Second Amended Complaint again failed to state a claim against Defendants

 Inch and Colon in both individual and official capacities. See ECF No. [21] at 15-16. “Plaintiff did

 not re-allege his stand-alone ADA claim previously set forth in the Amended Complaint. Instead,

 Plaintiff added conclusory statements to [his § 1983 claims] that those violations occurred due to

 discrimination based on his disability.” Id. at 15. Because Plaintiff failed to state a claim that

 Defendants Inch and Colon violated Plaintiff’s constitutional rights, Plaintiff’s ADA claim was

 also dismissed. See Holbrook, 112 F.3d at 1531. Further, Plaintiff’s argument that the twenty-page

 limit constrained his ability to re-allege the ADA claim is undermined by the fact that Plaintiff’s

 Second Amended Complaint was only twelve pages. See ECF No. [17].

         Finally, Plaintiff has not alleged any new evidence or shown that clear error warrants

 reconsideration of the Court’s Order. In two separate orders, the Court instructed Plaintiff on

 federal pleading standards. See ECF No. [12] at 3 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 555 (2007) and Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)); ECF No. [8] at 2 (citing Fed. R. Civ.

 P. 8(a)(2) and S.D. Fla. L.R. 7.1(c)(2)). Plaintiff failed to correct all pleading deficiencies resulting

 in a partial dismissal of Plaintiff’s claims. Plaintiff’s Motion attempts to relitigate issues previously

 ruled on in the Court’s February 17, 2021 Order, see ECF No. [21], and Plaintiff is therefore not

 entitled to relief. See Z.K. Marine Inc, 808 F. Supp. at 1563.



                                                        3
Case 1:20-cv-23438-BB Document 33 Entered on FLSD Docket 03/26/2021 Page 4 of 4

                                                 Case No. 20-cv-23438-BLOOM/McAliley


        Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [26], is

 DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on March 25, 2021.




                                                 _________________________________
                                                 BETH BLOOM
                                                 UNITED STATES DISTRICT JUDGE



 Copies to:

 Counsel of Record

 Andy R. Fontaine, Pro Se
 #148904
 Columbia Correctional Institution-Annex
 Inmate Mail/Parcels
 216 S.E. Corrections Way
 Lake City, Florida 32025-2013




                                             4
